DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the phrase “A wet brake system  . . . comprising . . . a wet brake system” is indefinite because it is unclear whether these are the same elements.  For purposes of examination, the second recitation of a “wet brake system” will be interpreted as being a subcomponent, among other components, of the “wet brake system” recited in the preamble.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osenbaugh (US 5,562,186).
Regarding claim 13, Osenbaugh discloses a braking system for a vehicle (see col. 1, lines 14-17; FIG. 4), comprising: a) a shaft (218) operably connected to a vehicle power source and effective to directly or indirectly rotate a wheel (236) of the vehicle upon rotation of the shaft about its axis (see col. 5, lines 43-46); b) a piston (102) positioned at a first position along or around said shaft and effective for applying an axial force in a first direction along the axis of the shaft (see FIG. 4); c) a fluid channel (250, 252) fillable with a non-compressible fluid and effective to apply a hydraulic force to said piston when pressure is applied to fluid in the line, thereby moving the piston axially in said first direction along the axis of the shaft (see col. 6, lines 12-21); d) a pressure plate (228) positioned at a second position along or around said shaft and effective for applying an axial force in a second direction opposite said first direction along the axis of the shaft in response to the application of an axial force in said first direction by said piston (see col. 5, lines 58-62); e) a clutch pack (84, 92) positioned between said pressure plate and said piston (see FIG. 4), said clutch pack comprising a first set of clutch plates (84) radially surrounding a portion of said shaft (see FIG. 4), and a second set of clutch plates (92) radially surrounding a portion of said shaft (see FIG. 4), wherein the first set of clutch plates is connected to said shaft in a manner effective to cause those clutch plates to rotate about the axis of the shaft when the shaft rotates (see col. 6, lines 1-4), and wherein the second set of clutch plates is prevented from rotating about the axis of the shaft (see col. 5, lines 60-61), and wherein members of the first set of clutch plates are interspersed between members of the second set of clutch plates (see FIG. 4), so that when the clutch pack is sufficiently compressed by axial forces applied by said piston and said pressure plate, the first set 24of clutch plates is forced against the second set of clutch plates so that friction forces between members of the first set of clutch plates and members of the second set of clutch plates slow and may subsequently stop the rotation of the shaft (see col. 6, lines 25-32).
15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kingston (US 2006/0183592).
Regarding claim 15, Kingston discloses a wet brake system (see ¶¶ 0035, 0059; FIG. 6) (note: the rejection relies on the embodiment shown in FIG. 6 of Kingston, but reference is made below to FIG. 1 for identification of elements that are not specifically identified in FIG. 6 but common to both embodiments shown in FIG. 1 and FIG. 6 (see e.g. ¶ 0059, “[t]he friction brake 48 is constructed in the same way as the brake 23 according to the first preferred embodiment”)) for mounting a wheel (see ¶ 45) of a vehicle having a drive axle (70), comprising: a brake housing (37) configured for mounting on the vehicle (see FIG. 6); a wet brake system (48) in the brake housing (see ¶¶ 0035, 0039; FIG. 6), the wet brake system deployable between a brake release configuration and a braking configuration and configured to apply a braking force to the drive axle (see ¶¶ 0036, 0037) and including: a piston (26) (see FIG. 1; see also annotated FIG. 6, below) slidably disposed in the brake housing between a brake release position and a braking position (see ¶¶ 0036, 0037); a pressure plate (A) (see annotated FIG. 6, below) carried by the brake housing in fixed and spaced-apart relationship to the piston (see Annotated FIG. 6, below); at least one clamp plate (see FIG. 6, ¶ 0035; “brake disks [] connected to a static part 24”) disposed for axial movement between the piston and the pressure plate (see ¶¶ 0036); and at least one friction disk (see FIG. 6, ¶ 0035, “second set of brake disks [] connected to external splines 22”) configured to be splined to the drive axle between the at least one clamp plate and the pressure plate (see ¶ 0035, FIG. 6).

    PNG
    media_image1.png
    578
    464
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Armfield et al. (US 2012/0181850) in view of Osenbaugh (US 5,562,186).
Regarding independent claim 1, Armfield discloses a braking system for a portal lift assembly for an all-terrain vehicle or a utility task vehicle (see Abstract, FIGS. 1-6), the system comprising: a) a portal box (24) having a stock axle receptacle (34) adapted to receive a stock axle shaft of an off-road vehicle (see ¶ 0030); b) a linking mechanism (52, 54) housed in said portal box and effective for linking a stock axle received in the stock axle receptacle to an output shaft (58); c) an output shaft (58) operably connectable via said linking mechanism to a stock axle received in the stock axle receptacle (see FIGS. 6, 8), and effective to rotate upon rotation of the stock axle (see ¶ 0008); and d) a brake system (84).
Armfield does not disclose d) a piston positioned at a first position along or around said output shaft and effective for applying an axial force in a first direction along the axis of the output shaft; e a fluid channel fillable with a non-compressible fluid and effective to apply a hydraulic force to said piston when pressure is applied to fluid in the line, thereby moving the piston axially in said first direction along the axis of the shaft; f) a pressure plate positioned at a second position along or around said output shaft and effective for applying an axial force in a second direction opposite said first direction along the axis of the output shaft in response to the application of an axial force in said first direction by said piston; g) a clutch pack positioned between said pressure plate and said piston, said clutch pack 
Osenbaugh discloses a braking system for a vehicle (see col. 1, lines 14-17; FIG. 4), comprising: d) a piston (102) positioned at a first position along or around an output shaft (218) and effective for applying an axial force in a first direction along the axis of the output shaft (see FIG. 4); e) a fluid channel (250, 252) fillable with a non-compressible fluid and effective to apply a hydraulic force to said piston when pressure is applied to fluid in the line, thereby moving the piston axially in said first direction along the axis of the shaft (see col. 6, lines 12-21); f) a pressure plate (228) positioned at a second position along or around said shaft and effective for applying an axial force in a second direction opposite said first direction along the axis of the shaft in response to the application of an axial force in said first direction by said piston (see col. 5, lines 58-62); g) a clutch pack (84, 92) positioned between said pressure plate and said piston (see FIG. 4), said clutch pack comprising a first set of clutch plates (84) radially surrounding a portion of said shaft (see FIG. 4), and a second set of clutch plates (92) radially surrounding a portion of said shaft (see FIG. 4), wherein the first set of clutch plates is connected to said shaft in a manner effective to cause those clutch plates to rotate about the axis of the shaft when the shaft rotates (see col. 6, lines 1-4), and wherein the second set of clutch plates is prevented from see col. 5, lines 60-61), and wherein members of the first set of clutch plates are interspersed between members of the second set of clutch plates (see FIG. 4), so that when the clutch pack is sufficiently compressed by axial forces applied by said piston and said pressure plate, the first set 24of clutch plates is forced against the second set of clutch plates so that friction forces between members of the first set of clutch plates and members of the second set of clutch plates slow and may subsequently stop the rotation of the shaft (see col. 6, lines 25-32).
It would have been obvious to replace the brake system of Armfield with the brake system of Osenbaugh to provide a brake system that prevents contamination from the environment and avoids excessive heat buildup (see e.g. col. 1, lines 19-22).  
Regarding claim 2, Armfield does not disclose a wheel hub adapted to receive a distal end portion of said output shaft, and adapted to turn a wheel mounted to said wheel hub upon rotation of the output shaft.  Rather, Armfield discloses that the wheel hub and output shaft are integral (see FIG. 6).  
Osenbaugh teaches a braking system for a vehicle (see col. 1, lines 14-17; FIG. 1) comprising a wheel hub (34) adapted to receive a distal end portion of an output shaft (30), and adapted to turn a wheel mounted to said wheel hub upon rotation of the output shaft (see col. 2, lines 51-54).
It would have been obvious to replace the integral output shaft and hub of Armfield with the separable output shaft and hub of Osenbauch to allow for repair or replacement of the hub upon damage and/or to allow for the fitting of hubs of different configurations.  
Regarding claim 3, Armfield discloses that said linking mechanism comprises one or more gears (52, 54) (see FIG. 6; ¶ 0038).  
Regarding claim 4, Armfield discloses that said one or more gears comprises an input gear (52) operably linked to said stock axle to rotate upon rotation of said stock axle (see FIG. 6), and an output see FIG. 6; ¶ 0038).  
Regarding claim 5, Armfield discloses that said linking mechanism additionally comprises a linking gear (57) (see FIG. 5; ¶ 0038).  
Regarding claim 6, Armfield discloses that said linking mechanism directly or indirectly connects said stock axle to said output shaft in a manner effective to cause said output shaft to rotate at a slower speed than said stock axle (see ¶ 0038).  
Regarding claim 7, Armfield discloses that said system further includes an end of a stock axle (32) received in said housing receptacle (see FIG. 1; ¶ 0030).  
Regarding claim 8, Osenbaugh teaches that said pressure plate is maintained in a fixed position that does not rotate with said output shaft (see FIG. 4; see also col. 5, lines 56-58).  
Regarding claim 9, Osenbaugh teaches that said piston radially surrounds said output shaft (see FIG. 4; see also col. 4, line 17).  
Regarding claim 10, Osenbaugh teaches that said closed fluid channel is the stock brake line of said vehicle (see col. 6, lines 12-15).  
Regarding claim 11, Osenbaugh teaches said output shaft includes a splined portion having as multiplicity of teeth and the first set of clutch plates has a corresponding multiplicity of teeth adapted to mate with the teeth on the splined portion of the output shaft (see col. 6, lines 1-4) so that engagement of the splined shaft teeth with the clutch plate teeth causes the first set of clutch plates to rotate with the output shaft (see col. 6, lines 1-4).  
Regarding claim 12, Osenbaugh discloses that said portal box housing includes a set of grooves and the second set of clutch plates has a corresponding set of tabs adapted to mate with the grooves in the housing so that engagement of the tabs in the grooves prevents the second set of clutch plates from rotating with respect to the housing (see col. 3, lines 57-61).  
14 is rejected under 35 U.S.C. 103 as being unpatentable over Armfield et al. (US 2012/0181850) in view of Kingston (US 2006/0183592).
Regarding claim 14, Armfield discloses a portal box assembly (see Abstract, FIGS. 1-6) for mounting a wheel of a vehicle having a drive axle (see ¶ 0028), comprising: a portal box housing (48) configured for mounting on the vehicle (see ¶ 0028), the portal box housing having a housing interior (see FIG. 6); a lift kit and gear reduction system (52, 54, 57) in the housing interior of the portal box housing (see FIGS. 6, 7), the lift kit and gear reduction system including: an input gear (52) configured to be drivingly engaged by the drive axle on the vehicle (see ¶ 0030); an output gear (54) drivingly engaged by the input gear (via (57)), the output gear disposed in offset or spaced-apart relationship to the input gear (see FIGS. 6, 7); and a spindle drivingly engaged by the output gear (see FIG. 6, spindle aligned along axis (R2)), the spindle configured to drivingly engage the wheel of the vehicle (see ¶ 0028; FIGS. 1, 4); and a brake system (58, 84).
Armfield does not disclose that the brake system is a wet brake system in the housing interior of the portal box housing, the wet brake system deployable between a brake release configuration and a braking configuration applying a braking force to the spindle.  
Kingston teaches a gear box assembly (see FIG. 6) comprising a housing (37), a gear reduction system (4, 40) (see ¶¶ 0044-0046) in the housing, and a wet brake system (48) in the housing interior of the portal box housing (see ¶¶ 0035, 0039; FIG. 6), the wet brake system deployable between a brake release configuration and a braking configuration applying a braking force to the spindle (see ¶¶ 0036, 0037).  
It would have been obvious to replace the brake system of Armfield with the wet brake system of Kingston to provide a brake system that prevents contamination from the environment (see e.g. Kingston, FIG. 6, brake system is sealed within gearbox housing, thereby preventing contamination). 

Response to Arguments
Applicant's arguments filed 02-Feb-2022 have been fully considered but they are not persuasive. 
Applicant argues that “the Office granted a patent on that same subject matter in an application filed on May 9, 2019, and there is surely no reason to believe that claims filed on May 9, 2019 would be patentable if claims having an earlier priority date of February 22, 2019 are not.”  (See Amendment, page 7).  Neither Osenbaugh (US 5,562,186) nor Kingston (US 2006/0183592), which are applied in the present action, were considered in the prior application.  
Applicant additionally argues that “Osenbaugh’s clutch plates are not connected to the output shaft as claimed in the present application, and are instead connected to an axially extending portion of the wheel hub” as shown in Figure 2 of Osenbaugh (see Amendment, page 8).  Applicant further argues that “[i]n contrast, applicant’s first set of rotating disc members are splined to the output shaft itself.” (See Amendment, page 9).  
The claims, however, do not recite that the “rotating disc members are splined to the output shaft itself.”  Rather, the claim 1 recites that “the first set of clutch plates is operably connectable to said shaft in a manner effective to cause those clutch plates to rotate about the axis of the shaft when the shaft rotates” and claim 13 recites that “the first of clutch plates is connected to said shaft in a manner effective to cause those clutch plates to rotate about the axis of the shaft when the shaft rotates.”  Therefore, the claims do not require that the clutch plates are directly connected to a spline on the shaft.  Rather, the clutch members need only be connected to the shaft in a manner effective to cause rotation of the clutch members with the shaft.
It is additionally noted that the rejection of claims 1 and 13 in view of Osenbaugh rely on the embodiment shown in Figure 6, not Figure 2 as alleged by Applicant.  The embodiment shown in Figure 6 of Ossenbaugh show that the clutch plates are connected to the shaft, via sleeve member (232), to rotate with the shaft.  Ossenbauch additionally explicitly states that “[e]ach of the annular drive discs 84 also coupled for rotation with axle shaft 218.” (See col. 5, line 67 to col. 6, line 4) (emphasis added).  Thus, Ossenbauch discloses that “the first of clutch plates is connected to said shaft in a manner effective to cause those clutch plates to rotate about the axis of the shaft when the shaft rotates” as claimed.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

March 9, 2022